Tuknek, J.
1. This court having heretofore finally adjudicated, not only that the plaintiff’s petition set forth a cause of action (114 Ga. 284), but also that the evidence relied on by him in support thereof warranted a recovery of damages (112 Ga. 197), and there having been at the last trial of the case, upon substantially the same evidence, a verdict in his favor, the trial judge did not abuse his discretion in overruling such of the grounds of the defendant’s motion for a new trial as complained that the verdict was contrary to the evidence and to certain specified charges of the court.
2. There was evidence introduced in behalf of the plaintiff which warranted the court in charging the jury upon the subject of punitive damages. And as this evidence was admitted without objection, the court did not err in giving in charge the provisions of the Civil Code, § 3906, notwithstanding the plaintiff did not in his petition specifically pray for a recovery of such damages. Atlanta Con. St. Ry. Co. v. Owings, 97 Ga. 664 (4); Central R. Co. v. Attaway, 90 Ga. 659, and cases cited.

Judgment affirmed.


All the Justices concur.